Citation Nr: 1646675	
Decision Date: 12/13/16    Archive Date: 12/21/16

DOCKET NO.  11-13 511	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel


INTRODUCTION

The Veteran served on active duty from July 1972 to October 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a February 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas that in relevant part denied the Veteran's request to reopen a previously-denied claim seeking service connection for a low back disability, characterized as low back pain.  During the course of the appeal custody of the file was transferred to the VA RO in Albuquerque, New Mexico, which is VA's current Agency of Original Jurisdiction (AOJ).

In June 2014 the Veteran testified before the undersigned Veterans Law Judge in a "travel board" hearing at the Albuquerque RO.  A transcript of his testimony is of record.

 In September 2014 the Board issued a decision that in relevant part reopened the claim for service connection for low back disability and remanded the reopened claim for additional development, which has been accomplished.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

The AOJ issued a rating decision in October 2015 that granted service connection for "other specified trauma and stressor-related disorder" effective from April 8, 2015.  The Veteran's representative recently submitted a Post-Remand Brief to the Board in October 2016 asserting that the effective date assigned is erroneous and that the issue (originally, a claim for entitlement to service connection for PTSD) is still before the Board.  The Board disagrees.  Where a claim for service connection is granted during the pendency of an appeal, a second Notice of Disagreement (NOD) must thereafter be timely filed to initiate appellate review concerning the compensation level or the effective date assigned for the disability; see Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  Accordingly, the question of entitlement to earlier date of service connection for "other specified trauma and stressor-related disorder" is not before the Board, and is hereby referred to the AOJ for appropriate action.
FINDING OF FACT

The Veteran's low back disability is the result of an injury that occurred many years after separation from service, and is not incurred in or otherwise related to service.


CONCLUSION OF LAW

The requirements for service connection for a low back disability have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).   


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) redefined VA's duty to notify and assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b).  The RO sent the Veteran appropriate notice letters in May 2008 and July 2008, and the Veteran had ample opportunity to respond prior to the February 2009 rating decision that is presently on appeal.  

Concerning the duty to assist, the record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Service treatment records, service personnel records and post-service treatment records have been obtained and associated with the file, including the Veteran's Social Security Administration (SSA) disability file.  The Veteran has not identified any existing medical evidence that should be obtained before the claims are adjudicated, nor is the Board aware of any such outstanding evidence.  The Veteran was also afforded a hearing before the Board, during which he presented oral argument in support of his claim.  

In its September 2014 remand the Board directed the AOJ to afford the Veteran a VA examination to determine if his claimed low back disability is related to service.  The requisite VA examination was performed in September 2015.  The Board has reviewed the examination report and finds the AOJ substantially complied with the Board's remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required).  

In March 2016, following the AOJ's most recent adjudication, the Veteran submitted notice that he has no further information or evidence to provide and wants the Board to adjudicate his appeal as soon as possible.  There is no indication that any additional evidence relevant to the issue to be decided herein is available and not part of the claims file.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Therefore, the Board finds the duties to notify and assist have been satisfied.

Evidence and Analysis

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

To establish service connection for a disability resulting from a disease or injury incurred in service, or to establish service connection based on aggravation in service of a disease or injury which pre-existed service, there must be (1) evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of incurrence or aggravation of a disease or injury in active service; and (3) competent evidence of a nexus or connection between the current disability and the disease or injury incurred or aggravated in service.  Horn v. Shinseki, 25 Vet. App. 231, 236 (2010); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent".  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

Service connection for certain chronic diseases, including arthritis, may be established on a presumptive basis by showing that the disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service; in such cases, the disease is presumed under the law to have had its onset in service even though there is no evidence of that disease during the period of service. 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  However, the presumption of soundness upon entry into service and the presumptive service connection provisions of 38 C.F.R. § 3.307, applicable to active duty, do not apply to ADT or IDT. 38 U.S.C.A. §§ 1111, 1112, 1137; 38 C.F.R. § 3.307; Biggins v. Derwinski, 1 Vet. App. 474, 476-78 (1991); Donnellan v. Shinseki, 24 Vet. App. 167, 171 (2010).

Service treatment records show the Veteran was treated for low back muscle strain in June 1973 aboard the USS Meredith; the incident was associated with picking up a 5-gallon can of lubricating oil.  The Veteran was treated for a number of other musculoskeletal injuries and complaints, but none of those injuries noted involvement of the thoracolumbar spine.  In November 1974, while aboard the USS Capodanno, the Veteran was treated for pain in the upper back that was felt to be not traumatic but rather symptomatic of possible lung disorder.  The Veteran had a separation examination in October 1975 that characterized the spine as "normal."   

In his original claim for service-connected disability the Veteran requested service connection for fractured skull, lacerated right auricle, headaches and varicose veins.  He subsequently underwent an initial VA general medical compensation and pension (C&P) examination in January 1977; musculoskeletal examination showed mild paravertebral muscle spasm in the cervical spine but the report is silent in regard to any abnormalities of the thoracolumbar spine.

In February 1994 the Veteran was treated at the Orthopedic and Hand Center of El Paso for cervicothoracic sprain related to an accident the previous November.  

The Veteran was examined in March 1994 by Dr. Arthur Bieganowski, a neurologist.  Dr. Bieganowski recorded that the Veteran had always been healthy until he was involved in a motor vehicle accident (MVA) in Fort Bliss, Texas in November 1993, from which he had not recovered.  Dr. Bieganowski's current diagnosis was post-traumatic lumbar, cervical and thoracic sprain, post-traumatic lumbar facet arthropathy, post-traumatic sacroiliitis and post-traumatic lumbosacral radiculopathy.  Concurrent X-ray of the lumbosacral spine in March 1994 was normal but magnetic resonance imaging (MRI) revealed degenerative desiccation of the L4-5 disc with a moderate-size disc herniation.

The file contains an October 1994 letter from Dr. Thomas Alost to the United States Department of Labor stating that soon after the November 1993 MVA the Veteran was treated by a Dr. Neustein, to whom the Veteran denied any previous injuries to the neck or back.  Dr. Alost stated that the Veteran's current diagnosis (chronic cervical, thoracic and lumbosacral paraspinous muscle strain with associated L4-5 disc herniation) was directly related to the MVA.  
   
The file contains a November 1994 letter by Dr. Michael Smigiel to the United States Department of Labor.  Dr. Smigiel stated the Veteran had been in good health until he was involved in the MVA in November 1993.  As a result of that accident the Veteran developed low back pain, bilateral shoulder pain and pain in the right lower extremity that had not improved.  The Veteran now had degenerative changes at L4-5.  

A March 1997 disability determination by SSA granted the Veteran disability benefits for back and neck disability, citing injuries suffered in the November 1993 MVA.  The disability records associated with the Veteran's SSA disability file uniformly show that the Veteran's low back problems began with the November 1993 MVA.

Dr. Bieganowski issued a letter in May 1997 stating that "as a direct result" of the November 1993 MVA the Veteran sustained considerable injuries to his lower neck and lumbar region, including but not limited to cervico-thoracic degenerative changes with herniated lumbar disc disease.

The Veteran had a VA general medical C&P examination in November 1997, performed in support of his claim for service connection for arthralgias and chronic obstructive pulmonary disease (CODP).  The Veteran informed the examiner that he was also seeking total disability for a back injury.  The examiner noted the Veteran had been injured in an MVA in 1993, 15 years after separation from service, with reported continuous back pain since that accident.  The examiner performed a clinical examination of the Veteran and noted observations in detail.  The examiner's diagnosis was "back injury resulting from a motor vehicle accident which occurred on a government facility after the patient had been released from active duty."  Current X-ray of the lumbar spine showed minimal marginal osteophytes (spondylosis deformans) at L1-2; there were no other significant findings.

In March 1998 the AOJ issued a rating decision that denied service connection for arthralgias and COPD but granted a pension due to nonservice-connected disabilities including residuals of low back injury.

In September 1998 the Veteran presented to the VA outpatient clinic for evaluation by a new provider, who noted treatment by a neurologist for herniated disc at L4 and L5 due to a traumatic car accident outside service.  The provider's clinical impression was degenerative joint disease (DJD) and spondylosis at L1-L2.  

The Veteran had a VA biopsychosocial evaluation in April 2000 in which the only shipboard injuries he cited were banging his head due to rough seas and hurting an ear in a fall.  The Veteran reported that after service he did farm work for 6-7 years and then worked at the Fort Bliss Finance Center for 16 years until he had to leave that job due to back injury.  

A June 2000 VA treatment note shows current assessment of low back pain (LBP) and DJD at L1 and L2 with muscle spasm.  The note also reflects the Veteran had herniated disc at L5-S1 due to a "work-related injury."  
  
In August 2000 the Veteran submitted a claim seeking service connection for low back pain, citing injury aboard the USS Meredith in 1973.  In an accompanying Statement in Support of Claim he stated that during a Mediterranean cruise on the Meredith he suffered a fall, and that the condition had worsened.  

The Veteran had X-rays of the lumbar spine at Las Palmas Diagnostic Clinic in September 2000 that showed multilevel mild-to-moderate degenerative disc disease (DDD).  Concurrent magnetic resonance imaging (MRI) provided similar findings.   VA X-rays in April 2001 also showed degenerative changes in the lumbar spine.  

VA X-ray of the thoracic spine in May 2008 showed mild degenerative changes throughout.

The Veteran testified before the Board in June 2014 that he injured his back in service while moving heavy containers, and had back pain from that day on.  He acknowledged the MVA in 1993 but stated that accident merely accelerated the ongoing problem.  

The Veteran had a VA C&P examination of the back in September 2015, performed by a physician who reviewed the claims file.  The Veteran reported that during service he fell from a ladder onto his side; he was told at the time that his "bones had shifted" and that since that fall he had experienced pain in the left lower back and swelling in the left half of his body.  The examiner performed a clinical examination of the Veteran and noted observations in detail.  The examiner noted diagnosis of DDD in 1994.  Based on examination of the Veteran and review of the file, the examiner stated the Veteran's low back disorder is not likely related to service.  As rationale, the examiner stated that the Veteran was shown to have had injuries in service to the head, shoulder, wrist and knuckles, as well as lacerations and abrasions on the back, but the Veteran's separation examination was normal and there is no evidence of a chronic back problem after separation from service until the MVA in 1993.  In the 1993 MVA both the seat and the seatbelt were ripped out by the force of the crash, and the Veteran was thrown about inside the vehicle.  As a result of the 1993 MVA the Veteran received workman's compensation and later SSA disability compensation, and as a result of that MVA the Veteran had to stop working.  The examiner noted that treatment records relating to the MVA show the Veteran denied having had similar problems previously.  

The evidence reviewed above shows the Veteran to be diagnosed with arthritis of the lumbosacral spine.  However, arthritis was not documented in service, and the Veteran's spine was normal on separation from service; further, X-ray of the lumbosacral spine was normal in March 1994, nearly 20 years after separation from service.  The Board concludes the Veteran did not have arthritis during service or during a presumptive period after service, so service connection under 38 C.F.R. § 3.309(a) is not warranted.

Turning to service connection on a non-presumptive basis, the file demonstrates the Veteran did not have back problems prior to the MVA in 1993.  This is supported by negative examination in January 1977, by the Veteran's statements to several medical providers in 1994 in which he denied previous back problems, and by the competent and uncontroverted medical opinion by the VA examiner in September 2015.  In that regard, the findings of a physician are medical conclusions that the Board cannot ignore or disregard.  Willis v. Derwinski, 1 Vet. App. 66 (1991).  

The Veteran's service representative submitted an Appellant's Post-Remand Brief to the Board in October 2016 arguing that the VA examination cited above is "profoundly inadequate and unsupported by the evidence" because the examiner is not an orthopedic specialist (the examiner's medical specialty is family practice) and because the examiner's opinion does not consider the Veteran's lay evidence of injury in service and continuity of symptoms since service.  For the reasons cited below, the Board disagrees.

First, in regard to the examiner's expertise, the competency of a VA examiner is presumed, absent a showing of some evidence to the contrary.  Hilkert v. West, 12 Vet. App. 145 (1999).  There is no indication that the Veteran's claim involves a medical question so complex that an orthopedic specialist is required, or that a physician specializing in family practice (i.e., general medicine) is incapable of providing a competent opinion.  The Board also finds the examiner was fully informed of the pertinent factual premises (i.e., medical history) of the case and provided a fully-articulated opinion supported by a reasoned analysis; the opinion is accordingly probative and may be relied upon by the Board.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303-304 (2008).   

Second, in regard to the examiner not having commented on the Veteran's lay evidence regarding continuity of symptoms, the examiner did in fact record the Veteran's assertions; there is no requirement that a medical examiner comment on every favorable piece of evidence in a claims file.  Monzingo v. Shinseki, 26 Vet. App. 97, 105 (2012); see Acevedo v. Shinseki, 25 Vet. App. 286, 293 (2012) (noting that the law imposes no reasons-or-bases requirement on examiners).  

Nonetheless, the Board must consider the Veteran's lay evidence in determining whether disability compensation is warranted.  38 USCA § 5107(b); Caluza v. Brown, 7 Vet. App. 498 (1995).  Accordingly, in addition to the medical evidence above the Board has carefully considered the lay evidence offered by the Veteran in the form of his testimony, his correspondence to VA and his statements to various medical examiners and providers.

A layperson is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995).  However, once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility  merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The Board may not ignore a veteran's testimony simply because he or she is an interested party and stands to gain monetary benefits; personal interest may, however, affect the credibility of the evidence.  Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).

The Board finds in this case that the Veteran's statements regarding back pain in service and continuing since service, as made to the VA examiner and also as made during testimony before the Board, are not credible.  The Veteran's present assertions are inconsistent with his statements to medical providers in 1994, closer in time to the events in question.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (holding that contemporaneous evidence has greater probative value than history as reported by the veteran); see also Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (holding that lay statements made while medical treatment was being rendered may be afforded high probative value, and statements made for the purpose of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).  Further, the fact that the Veteran denied previous back problems while pursuing worker compensation benefits, but endorses such problems now that he is pursuing VA disability, suggests a desire for monetary benefits that weighs against his credibility.  Cartright, supra.

Further in regard to credibility, a VA psychologist stated in March 2010 that the Veteran had a "confabulated memory" regarding events in service, as the Veteran reported events in service that had demonstrably not actually occurred.  Also, a VA psychologist stated in September 2015 that there were "glaring inconsistencies" between what the Veteran told that psychologist and what he had told previous examiners and providers; the psychologist stated the Veteran is an unreliable historian with obvious memory deficits and a penchant for confabulation, despite an apparently honest effort to be forthcoming.   Accordingly, without questioning the sincerity of the Veteran's presentation, there is ample professional medical opinion of record to show the Veteran is not a reliable historian, especially given that his account is inconsistent with contemporaneous medical treatment records.  

In sum, based on the evidence and analysis above the Board finds the Veteran's low back disability is the result of an injury that occurred many years after separation from service, and is not incurred in or otherwise related to service.  Accordingly, service connection must be denied.

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, 1 Vet. App. at 54. 

In this case the preponderance of the evidence is against the claim; accordingly, the benefit-of-the-doubt rule does not apply.  Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001).


ORDER

Service connection for a low back disability is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


